Matter of Kellier v Burke (2022 NY Slip Op 01245)





Matter of Kellier v Burke


2022 NY Slip Op 01245


Decided on February 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 24, 2022

Before: Webber, J.P., Kern, Moulton, González, Mendez, JJ. 


Index No. 757/17 Appeal No. 15394 Case No. 2022-00019 

[*1]In the Matter of Joshua Kellier, Petitioner, 
vHon. James Burke etc., et al., Respondents.


Joshua Kellier, petitioner pro se.
Letitia James, Attorney General, New York (Charles F. Sanders of counsel), for Hon. James Burke, respondent.
Alvin L. Bragg, Jr., District Attorney, New York (John T. Hughes of counsel), for Mr. Augustine and Mr. Deteommeizzo, respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 24, 2022